DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date of May 8, 2015.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “first tubing” in claim 1, 11, and 16 “the second tubing” in claim 2 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Elements 16 and 86 are both identified as tubing. It is believed that element 16 is the second tubing while element 86 is a third and currently unclaimed tubing and the first tubing is not shown; however, clarification is appreciated. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
	Regarding the term “substantially seal” in claim 1 and 11, it is not given a 112b rejection since the term is understood to seal the vessel enough to collect the sample.
Regarding the term “substantially restricted” in claim 3, it is not given a 112b rejection since the term is understood to the processing cover is placed into the vessel post collection so it must be able to be inserted while being able to function and move according to the fluid level in the vessel.

Claim Rejections - 35 USC § 112
Claim 1 and depending claims (2-10) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the density of the processing cover is less than the aspirated fluid. Density depends on mass and volume. The material for the .

Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially hollow" in claim 5 is a relative term which renders the claim indefinite.  The term “substantially hollow " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The processing cover “floats” on top of the aspirated fluid due density differences between the aspirated fluid and the processing cover. Density depends of mass and volume since the material for the processing cover is not provided and aspirated fluid’s density can change depending on fluid make up how hollow the processing cover needs to be is unclear.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 is directed to both a product and process there by making the claim indefinite per MPEP 217305(p).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-9, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leach et al. US 2006/0273049 A1.
Regarding claim 1, Leach discloses a tissue collection and processing system for collecting bone fragments and tissue aspirated from a bone (0004), wherein the tissue collection and processing system comprises: a collection vessel having an opening  ([0031] the container has an open end thereby having an opening) formed therein to receive bone fragments and tissue aspirated from the bone ([0059] which discloses the material is received through this port); a collection vessel cap (18, Figure 1A and [0059] and [0034]) that is capable of engaging the collection vessel to substantially seal the opening ([0059] and [0034]), wherein the collection vessel cap or the collection vessel comprises a first port (22, figure 1 A, [0059]); a processing cover (or buoy system 100, figure 1a, [0045]) having an upper surface (104)and a lower surface (102), wherein processing cover comprises a connection port (21) and a bore (21a), wherein the connection port (21, [0057) is proximate the upper surface, wherein the bore is fluidly connected to the connection port and extends toward the lower surface (figure 1a and [0057]) and wherein the processing cover has a density that is less than a density of fluid in the aspirated bone fragments and tissue ( [0041], [0047] and [0053] which discusses the density of the buoy system) ; a first tubing; and a fluid withdrawal mechanism that is fluidly connected to the connection port with the first tubing to withdraw the fluid from the collection vessel, wherein as fluid is withdrawn from the collection vessel ([0066] which discloses a syringe maybe attached to the connection port to withdraw the sample) , the processing cover is slidable in the collection vessel ([0031] which discloses the buoy is moveable along a central axis).

Regarding claim 3, Leach discloses wherein the processing cover has a side profile that conforms to a shape of the opening ([0044] which discloses the buoy has a similar side profile as the tube and figure 1A).

Regarding claim 4, Leach discloses wherein the collection vessel has an upper end and a lower end and wherein the processing cover is substantially restricted to moving between the upper end and the lower end (the upper end or mesh 30, [0037] and figure 1a which shows the upper limit of the buoy’s movement and the lower end limiting the buoy’s movement is discussed in [0040]).

Regarding claim 5, Leach discloses wherein the processing cover (or buoy) is substantially hollow ([0043] it is substantially hollow except as needed for density).

Regarding claim 8, Leach discloses wherein the fluid withdrawal mechanism is a syringe ([0066] which discloses a syringe maybe attached to the connection port to withdraw the sample).

Regarding claim 9, Leach discloses a filter container that is capable of separating bone fragments from the aspirated bone fragments and tissue ( a mesh filtration system, [0036], wherein the filter container is mounted with respect to the first port (see figure 1A where the mesh (30) is mounted with respect to the first port (22).

Regarding claim 11, Leach discloses a tissue collection and processing system for collecting bone fragments and tissue aspirated from a bone (0004), wherein the tissue collection and processing system comprises: a collection vessel having an opening  ([0031] the container has an open end thereby having an opening); a collection vessel cap (18, Figure 1A and [0059] and [0034]) that is capable of engaging the collection vessel to substantially seal the opening ([0059] and [0034]), wherein the collection vessel cap or the collection vessel comprises a first port (22, figure 1 A, [0059]);a bone fragment and tissue harvesting device that is capable of aspirating bone fragments and tissue from a bone [0004]; a first tubing; and a filter container ( or mesh (30) figure 1A, [0035-0037])  mounted with respect to the first port, wherein the first tubing fluidly connects the bone fragment and tissue harvesting device to the first port so that a portion of the bone fragments and tissue in the aspirated bone fragments that are not retained in the filter container accumulate in the collection vessel ([0037] which allow for the passage of other materials through the filter to the rest of the container).
	
Regarding claim 14, wherein the filter container is capable of providing mechanical separation and affinity separation of the bone fragments and tissue ([0037]).

Regarding claim 15, Leach discloses a processing cover (or buoy system 100, figure 1a, [0045]) having an upper surface (104)and a lower surface (102), wherein processing cover comprises a connection port (21) and a bore (21a), wherein the connection port (21, [0057) is proximate the upper surface, wherein the bore is fluidly connected to the connection port and extends toward the lower surface (figure 1a and [0057]) and wherein the processing cover has a density that is less than a density of fluid in the aspirated bone fragments and tissue ( [0041], [0047] and [0053] which discusses the density of the buoy system) ; a first tubing; and a fluid withdrawal mechanism that is fluidly connected to the connection port with the first tubing to withdraw the fluid from the collection vessel, wherein as fluid is withdrawn from the collection vessel ([0066] which discloses a syringe maybe attached to the connection port to withdraw the sample) , the processing cover is slidable in the collection vessel ([0031] which discloses the buoy is moveable along a central axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti US5269785 in view of Shippert US20090287190.
Regarding claim 16, Bonutti discloses a method of collecting  and processing bone fragments and tissue comprising: providing a processing device (12); aspirating bone fragments and tissue from a patient with the bone fragment and tissue harvesting device (Col. 2: lines 3- 14), wherein the aspirated bone fragments and tissue are collected in the collection vessel (Col. 5: 57-60); retaining a portion of the bone fragments and tissue in the filter container (Col 5 lines 57-60 disclose the bone and fluid material is collected into a filter) and accumulating the aspirated bone fragments and tissue that is not retained in the filter container in the collection vessel (Col 8  line 64 to Col 9 line 12 which discloses a trap is at the top of the container thereby allowing the remaining material to pass through and providing two separate sections for material collection).
 	Bonutti does not disclose that the processing device comprises providing a collection vessel, a collection vessel cap and a filter container, wherein the collection vessel has an opening formed therein, wherein the collection vessel or the collection vessel cap comprises a first port; mounting the filter container with respect to the first port; attaching the collection vessel cap to the collection vessel to substantially seal the opening; and accumulating the aspirated bone fragments and tissue that is not retained in the filter container in the collection vessel.
Shippert teaches a tissue collection device and method of processing the tissue ([0089]) thereby being in the same field of endeavor. Shippert teaches processing device comprising a collection vessel (the tissue passes through the collection cannula 118 and moves into the collection vessel (or inner chamber 112, with central bore 160), a collection vessel cap (or plug 176 acts as cap [0077] and a processing cover (or outer cover of the device, 132), wherein the collection vessel has an opening (the collection vessel has on opening at 172), wherein the collection vessel cap comprises a first port (or inlet 136) and a second port (or inlet, 144), wherein the processing cover has a first port (136) and an aperture extending therethrough and wherein the aperture in communication with the first port of the processing cover (168, that connects the inlet of the processing cover to the collection vessel); positioning the processing cover in the opening (positioning of the cover is critical to allow for a seal in order to provide suction and for the collection vessel to function); fluidly attaching the first port of the collection vessel cap to the first port of the processing cover with tubing (Figure 1, shows attachment tubing to first port); attaching the collection vessel cap to the collection vessel (Figure 1, shows attachment of cap to vessel); connecting the first port of the collection vessel cap to a bone fragment and tissue harvesting device (Figure 1 shows a first port attached to harvesting cannula 118, [0051]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to have utilized the method of Bonutti with any suitable tissue collection and processing device such as one taught by Shippert as the steps of performing the method are well known as are collection devices. A change in the collection device to one taught by Shippert would provide a single collection and processing device whereas the collection device of Bonutti is only for collection and processing the sample requires additional equipment. Additionally changing the device would not change the method steps disclosed by Bonutti since the device of Shippert is capable of performing all the steps required by the method. 

Regarding claim 17, Bonutti discloses the method of claim 16, and further comprising forming a bone void filled with the portion of the bone fragments and tissue retained in the filter container (Col 9 lines  13-50 which disclose processing the retain material and forming the bone void filler).


Regarding claims 20, Bonutti discloses the method of claim 16, wherein at least one of mechanical separating and affinity separating cause the at least a portion of the bone fragments and tissue to be retained in the filter container (Col 8 line 64 to Col 9 line 12 which discloses mechanically separating the materials and a trap is at the top of the container thereby allowing the certain material to be retained).

Regarding claim 21, , Bonutti discloses the method of claim 16, wherein the bone fragments and tissue are aspirated from the patient using a vacuum (Col. 2: lines 47-53) that is applied to the second port (Figure 1 shows a collection container 28 with two ports, port 26 being a suction/ vacuum device). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti US5269785 in view of Shippert US20090287190 per claim 16 and in further view of Shepard US 5624418.
Regarding claim 18, Bonutti fails to disclose mounting the filter container to the collection vessel cap so that the filter container is in the opening when the collection vessel cap is in engagement with the collection vessel.

Regarding claim 19, Bonutti fails to disclose wherein at least a portion of the filter container is detachably mounted to an inner surface of the collection vessel cap.

 Regarding claims 18 and 19, Shepard teaches a tissue collection device (abstract) thereby being in the same field of endeavor as Bonutti and Shippert.  Shepard teaches the filter trap is mounted to the vessel cap and it is removeable or detachable (Col 6 lines 42-46 and figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Bonutti and Shippert to allow for the filter/trap removal so that the trapped material may be easily accessed and used as taught by Shepard.

 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. US 2006/0273049 A1 in view of Bonutti US5269785.
Regarding claim 2, Leach fails to disclose a bone fragment and tissue harvesting device; and  59Docket No. 55734.106103 a second tubing that fluidly connects the bone fragment and tissue harvesting device to the first port on the collection vessel or the collection vessel cap.
Leach discloses the material for processing is injected into the first first port on the collection vessel or the collection vessel cap ([0059] which discloses the material is received through this port).
Bonutti discloses a processing device (12); aspirating bone fragments and tissue from a patient with the bone fragment and tissue harvesting device (Col. 2: lines 3- 14), wherein the aspirated bone fragments and tissue are collected in the collection vessel (Col. 5: 57-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used the collection vessel of Leach instead of the generic collection container of Bonutti since the material would enter the processing container directly instead of having to be transferred to the processing container of Leach.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. US 2006/0273049 A1 in view of VanderWoude et al. US 20140323914 A1.
Regarding claim 6, Leach fails to disclose wherein at least a portion of the collection vessel and the first tubing is transparent.
VanderWoude teaches a medical collection system (abstract) thereby being in a similar field of endvour as Leach.VanderWoude teaches the tubing maybe transparent in order to verify the sample has been collected ([0259]).
It would have been obvious to one of ordinary skill in the art to have a section oe all of the tubing transparent to provide visual inspection to the collection or removal of the material.

Claim 10, 12, and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. US 2006/0273049 A1 in view of Shepard US 5624418.
Regarding claims 10 and 12, Leach fails to disclose wherein the filter container is attached to the collection vessel cap so that the filter container is in the opening when the collection vessel cap is in engagement with the collection vessel.

Regarding claim 13, Bonutti fails to disclose wherein at least a portion of the filter container is detachably mounted to an inner surface of the collection vessel cap.

 Regarding claims 10/ 12 and 13, Shepard teaches a tissue collection device (abstract) thereby being in the same field of endeavor as Bonutti and Shippert.  Shepard teaches the filter trap is mounted to the vessel cap and it is removable or detachable (Col 6 lines 42-46 and figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Bonutti and Shippert to allow for the filter/trap removal so that the trapped material may be easily accessed and used as taught by Shepard.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781